Citation Nr: 0323619	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  00-12 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed back 
disorder.  

2.  Entitlement to service connection for the claimed 
residuals of a hip injury.  

3.  Entitlement to service connection for the claimed 
residuals of a right leg injury.  

4.  Entitlement to service connection for memory loss, 
claimed as due to an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.




WITNESSES AT HEARING ON APPEAL

The veteran and his son



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from October 1961 to October 
1963 and from September 27, 1990 to May 25, 1991 with service 
in Southwest Asia from October 14, 1990 to April 20, 1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in August 2000.  

The case was remanded by the Board to the RO in December 2001 
for additional development of the record.  

The Board notes that in an informal hearing presentation, 
dated in June 2003, the veteran raised the issue of a higher 
evaluation for the service-connected skin disorder.  The 
Board refers this issue to the RO for appropriate action.

In a February 2003 decision, the RO denied increased ratings 
for the service-connected tinnitus and bilateral hearing 
loss.  Thereafter, in April 2003, the veteran submitted a 
Notice of Disagreement wherein he apparently expressed 
dissatisfaction with, among other things, the RO's denial of 
increased ratings for the service-connected tinnitus and the 
bilateral hearing loss.  

Thus far, the veteran has not been furnished with a Statement 
of the Case with respect to these two issues.  In situations 
such as this, the United States Court of Appeals for Veterans 
Claims (Court) has held that the Board should remand the 
issues to the RO for the issuance of an SOC.  See, e.g., 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

As such, the issues of entitlement to an increased rating for 
the service-connected tinnitus and service-connected hearing 
loss will be discussed in the Remand portion of this 
document.  



FINDINGS OF FACT

1.  The preexisting back lumbosacral strain with degenerative 
joint disease is shown as likely as not to have increased in 
severity beyond the natural progress during the veteran's 
recent period of active service.  

2.  The veteran is not shown to have a current hip disorder 
due to an injury or any other event in service.  

4.  The veteran is not shown to have a current right leg 
disorder due to an injury or any other event in service.  

5.  The veteran as likely as not is shown to have symptoms of 
memory loss due to an undiagnosed illness that began during 
his service in the Southwest Asia Theater of Operations.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
pre-existing low back disability manifested by lumbosacral 
strain with degenerative joint disease was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1153, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.306 (2002).  

2.  The veteran is not shown to have a hip disability due to 
an injury or disease that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a), 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, (2002).  

3.  The veteran is not shown to have a right leg disability 
due to an injury or disease that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(a), 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304, (2002).  

4.  By extending the benefit of the doubt to the veteran, his 
symptom of memory loss is presumed to be due to an 
undiagnosed illness that was incurred in service. 38 U.S.C.A. 
§§ 1110, 1117(a), 5107(a), 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, informed him 
of the evidence needed to support his claim.  VA has met its 
duty to inform the appellant.  

The Board concludes that the discussions in the RO's 
decision, Statement of the Case and Supplemental Statement of 
the Case informed the veteran of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to reopen the claims, to provide notice of his 
responsibility to provide evidence, and to provide notice of 
the actions taken by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  He was 
advised of the evidence necessary to substantiate his claim.  

In this regard, the Board notes that, by virtue of letters 
dated April 2001 and January 2002, issued during the pendency 
of the appeal, the veteran and his representative have been 
advised of the law and regulations governing his claim, and 
have been given notice of the information, medical evidence, 
and/or lay evidence necessary to substantiate the claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  

Furthermore, the veteran underwent several VA examinations in 
conjunction with this appeal in August 1998, July 2002, and 
December 2002.  In addition, the RO requested, and received a 
VA medical opinion with regard to the veteran's claims.  
Hence, the claim is ready to be considered on the merits.  

Hence, a remand for the RO to address the VCAA again would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  


II.  Service Connection

The veteran asserts that he has a low back disability, the 
residuals of a hip injury, the residuals of a right leg 
injury and memory loss that are the result of service.   

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  


A.  Low Back

With regard to the veteran's claim of service connection for 
a low back disability, a careful review of the veteran's 
service medical records from the veteran's first period of 
service, from 1961 to 1963 show that, in September 1962, he 
complained of having pain in the lower back and hip.  It was 
noted that the pain had been present since 1959.  The 
impression was that of early arthritis.  

The August 1963 separation examination was negative for 
complaints, findings or diagnosis of a low back injury or 
disability.  

With regard to the veteran's second period of active service, 
an October 1990 physical profile report noted that the 
veteran had arthritis of the lumbar spine.  Another physical 
profile from April 1991 noted low back pain.  

A January 1992 Statement of Medical Examination and Duty 
Status DA Form 2173 indicated that the veteran was examined 
for aggravation of low back pain in April 1991 and that the 
injury was incurred in the line of duty.  Specifically, it 
was noted that the veteran aggravated his lower back injury 
as a result of riding over rough terrain while in Saudi 
Arabia.  

An August 1998 VA examination noted history of an injury of 
the back.  

Chronic lumbosacral strain was diagnosed at a July 2002 VA 
examination.  The examiner opined that the complaints of 
having back pain stemmed from the veteran's injury in the 
military.  A December 2002 VA examination report indicated as 
assessment of lumbosacral strain with mild degenerative joint 
disease.  

In February 2003, a VA doctor provided a medical opinion 
regarding the veteran's back disability.  The doctor noted 
that it was unclear as to when the degenerative changes were 
first manifest.  The doctor indicated that it was not 
possible to state when the conditions started without 
resorting to speculation.  He opined that there was no 
obvious aggravation of his symptomatology by military 
service.  

With regard to claims of service connection based on 
aggravation, the law further provides that every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  

In determining whether there is clear and unmistakable 
evidence that the injury or disease existed prior to service, 
consideration is given to the history recorded at the 
induction examination, together with all other material 
evidence.  Crowe v. Brown, 7 Vet. App. 238, 245-246 (1994).  

The Board notes that if a veteran's disability is shown to 
have pre-existed service, a determination must then be made 
as to whether the veteran's preexisting low back disability 
underwent an increase in severity during service.  A pre-
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2002).  

The underlying disorder, as opposed to the symptoms, must be 
shown to have worsened in order to find aggravation.  See 
Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993);  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. 3.306(b) (2002). 

In this case, the medical evidence establishes that the 
veteran's low back disability as likely as not underwent an 
increase in severity beyond natural progress during his 
second period of active service.  

As noted hereinabove, A February 1991 DA Form 2173 notes 
aggravated low back pain in the line of duty.  A pre-existing 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability was due to the natural progress of 
the disease.  There is no evidence in this record that to 
show that the demonstrated increase in severity was due to 
the natural progress.  

In light of the foregoing, the Board finds the evidence to be 
in relative equipoise in showing that the veteran's pre-
existing low back disability manifested by lumbosacral strain 
with degenerative joint disease was aggravated by service.  

By extending the benefit of the doubt to the veteran, service 
connection for the lumbosacral strain with degenerative joint 
disease is warranted.  


B.  Hip and Right Leg Disorders

A careful review of the veteran's service medical records 
shows that they are negative for complaints, findings or 
diagnosis of a right leg injury.  With regard to the hip, in 
September 1962, the veteran complained of having pain in the 
lower back and hip.  It was noted that the pain had been 
present since 1959.  The impression was that of early 
arthritis.  

A careful of the service medical records from the veteran's 
second period of active service from September 1990 to May 
1991 shows they are negative for complaints, findings or 
diagnosis of a right hip or leg injury or related condition.  

In October 1992, during duty with the National Guard, the 
veteran requested medical care for right leg, heel, shoulder 
and hip pain with discomfort.  The veteran reported that an 
injury had occurred during service in the Persian Gulf.  

In August 1993, degenerative joint disease of the hips was 
noted on a Statement of Medical Examination and Duty Status 
DA Form 2173.  

A December 1994 VA progress note indicated that the veteran 
still complained of having pain in the joints and hips with 
walking up grades, worse since Saudi Arabia.  

The private medical records from 1995 note that the veteran 
had increasingly severe polyarthritis, noted as peripheral, 
polyarticular inflammatory arthritis, that affected many 
joints, particularly the knees.  

More specifically, a November 1995 private report indicated 
that the veteran had very active sero-positive 
polyarthropathy consistent with rheumatoid disease.  

Another November 1995 private consultation report noted that 
the veteran presented with very active polyarthritis most 
consistent with rheumatoid arthritis to a degree since his 
rheumatoid factor was positive.  

At the VA examination in August 1998, the diagnosis was that 
of multiple arthritis, degenerative arthritis of the knees; 
history of tenosynovitis of the elbows; history of 
tenosynovitis of the wrists; bursitis left shoulder; 
examination for a muscle disorder found none.  

In August 2000, the veteran testified at a personal hearing 
before a Hearing Officer at the RO.  The veteran indicated 
that he injured his hip and leg, along with his back, from 
the trauma of being bounced around inside a vehicle driving 
through rough terrain in Saudi Arabia.  

At the VA examination in July 2002, the veteran complained of 
having pain in his hip.  The veteran's hips were level, and 
he flexed the left hip to the groin without pain.  No pain 
was evinced in ordinary walking to and from the examining 
room or lifting himself from the chair to the examining 
table.  The veteran did not limp.  

On range of motion, the veteran had 40 degrees of abduction, 
35 degrees of adduction, 35 degrees of eversion, 25 degrees 
of inversion, all without pain.  The diagnosis was that of 
arthralgia of the left hip with mild degenerative disease.  
The examiner did not find evidence to relate the current left 
hip disability to a prior injury.  

The veteran was afforded another VA examination for the 
joints in December 2002.  

On examination of the hips, the veteran complained of minimal 
tenderness over the joint spaces posteriorly in the buttocks.  
He had a full range of motion from 0 to 120 degrees in the 
hips on flexion on the torso.  He was able to abduct the legs 
to 45 degrees with minimal discomfort.  The adduction showed 
no discomfort, whatsoever.  His internal and external 
rotation was normal.  X-ray studies done previously showed 
bilateral degenerative disease of the hips with residuals.  

The examiner noted that the veteran had a history of 
degenerative disease of the knees, which had bothered him for 
a number of years.  The veteran reported having soreness of 
the knees a couple of times per month.  

An examination of the knees revealed no evidence of redness, 
swelling or tenderness.  There was a full range of motion 
with no obvious crepitus seen on motion.  There was no 
abnormality to varus or valgus stress.  No drawer sign or 
McMurray's sign could be elicited.  The assessment was that 
of degenerative disease of the knees with residuals.  

In the February 2003 VA medical opinion, as noted 
hereinabove, the doctor indicated that it was not known 
exactly when the degenerative changes started and it was not 
possible to state when the conditions started without resort 
to speculation.  The doctor opined that there had been no 
obvious aggravation of the symptomatology by his military 
service.  

The veteran is not shown to have suffered from a hip or right 
leg disorder while on active duty during the Persian Gulf 
War.  While the veteran has reported having suffered from 
related manifestations during that service, these assertions 
are not supported by the medical evidence in the record.  

The post service evidence shows that he suffers from 
polyarthritis to include the hip and right knee joint, but no 
competent evidence has been presented to relate any related 
current disability to any injury or disease process that was 
incurred in or aggravated by service.  

Absent competent evidence showing that he has current hip or 
right leg disability due to an injury or other event in 
service, the claim of service connection must be denied.  

Accordingly, the Board concludes that service connection for 
the claimed residuals of a hip and right leg injury is not 
warranted.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  


C.  Memory Loss

The veteran asserts that he suffers from memory loss due to 
an undiagnosed illness incurred during service in the Persian 
Gulf.  

His service medical records are negative for findings, 
complaints or diagnosis of memory loss.  

The post-service medical records show that the veteran began 
complaining of having memory loss shortly after his second 
period of service.  Lay statements from the veteran's wife 
and from one of his friends are consistent with the veteran's 
contentions that he developed memory loss after returning 
from the Persian Gulf.  

An August 1995 private medical examination report noted that 
the veteran appeared to have fairly significant problems with 
cognitive function.  The examiner was concerned that the 
veteran might have been suffering from some underlying, 
unusual tropical disease.  No diagnosis was made.  

In August 1998, the veteran was afforded a VA examination for 
neurological disorders.  The examiner noted his complaints of 
memory loss and added that cognitive abnormalities were noted 
on a prior private examination.  

On mental status examination, the veteran was noted to be an 
alert, cooperative man who was neatly but casually dressed.  
He answered questions and volunteered information.  There 
were no loose movements or tics.  His mood was calm, pleasant 
and friendly; his affect was appropriate.  There were no 
delusions, hallucinations, ideas or reference or 
suspiciousness.  He was oriented times 3 and memory for both 
remote and recent was good.  Insight and judgment appeared to 
be adequate, as did intellectual capacity.  The diagnosis was 
that of no psychiatric disorder found.  

The veteran was examination again in July 2002.  The VA 
examiner noted on mental status examination that the veteran 
was alert and cooperative.  There were no loose associations 
or flight of ideas.  There were no bizarre motor movements or 
tics.  His mood was a bit tensed, but friendly.  His affect 
was appropriate.  There were no nightmares, flashbacks. or 
intrusive thoughts.  There was no homicidal or suicidal 
ideation.  

There were no delusions, hallucinations, ideas of reference 
or suspiciousness.  The veteran knew his name, his age and 
his Social Security Number; he knew the day of the week, the 
month and the year.  H could not give the examiner correctly 
the months of the year in reverse.  He said the present 
president was called Bush and that previous to that was 
Kennedy.  He could recall three numbers forward, but could 
not do four numbers forward.  He could recall three numbers 
in reverse and not four.  He said that 6+9 was 15, but 23+12, 
he said was 33.  He could subtract 7 from 9 as 2 and 5 from 7 
as 2.  He could spell "world" correctly forward, but could 
not spell it backwards.  Insight and judgment appeared to be 
adequate as intellectual capacity.  

The diagnosis was deferred.  The examiner noted that the 
veteran had a rather sporadic presentation of difficulty with 
recall on mental status examination and suggested that the 
veteran have neuropsychiatric testing to help ascertain the 
true nature and extent of his complaints.  

The veteran was reexamined in December 2002.  He reported to 
the VA examiner that he has problems with his memory for the 
past 10-12 years.  The veteran reported that he forgot the 
names of people and sometimes forgot dates.  

The veteran reported that he misplaced things.  On 
examination, the veteran was alert, cooperative and neatly 
dressed.  He answered questions and volunteered very little 
information.  There were no loose associations or flight of 
ideas.  No bizarre motor movements or tics were noted.  His 
mood was calm.  His affect was appropriate.  He had no 
nightmares, flashbacks or intrusive thoughts.  There was no 
homicidal or suicidal ideation.  There were no delusions, 
hallucinations, ideas or reference or suspiciousness.  

The veteran was oriented times three.  He knew the day of the 
week, the month, and the year.  He repeated the months of the 
year backwards correctly, except he left out October.  He 
said the present President's name was Clinton, previous to 
that was Kennedy.  He could spell "world" forward and 
backwards correctly.  Calculation capacity was:  7+9 was 16, 
24+14 was 41, 11-5 was 6, and 26-15 was 9.  The diagnosis was 
that of cognitive disorder, not otherwise specified.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446. That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added the 
following regulation: (Note: As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War. Effective on November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  

The revised regulations are as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability: (i) became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006; and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  

(5) A disability referred to in this section shall be 
considered service- connected for purposes of all laws of the 
United States.  

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) fatigue (2) signs or symptoms involving skin (3) headache 
(4) muscle pain (5) joint pain (6) neurologic signs or 
symptoms (7) neuropsychological signs or symptoms (8) signs 
or symptoms involving the respiratory system (upper or lower) 
(9) sleep disturbances (10) gastrointestinal signs or 
symptoms (11) cardiovascular signs or symptoms (12) abnormal 
weight loss (13) menstrual disorders.

(c) Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or

(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  

(d) For purposes of this section: (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

(2) the Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  

38 C.F.R. § 3.317 (2002).  

In this case, the evidence shows that the veteran has 
consistently complained of memory loss almost since service 
in the Persian Gulf.  Memory loss was never diagnosed, and 
the examiner in December 2002 indicated that the veteran had 
a cognitive disorder that was not otherwise specified.  

The veteran has provided lay statements confirming that his 
memory loss began after his return from service in Saudi 
Arabia.  Furthermore, the most recent VA examination did not 
rule out the diagnosis of memory loss due to undiagnosed 
illness.  

There is no evidence attributing the veteran's symptoms of 
memory loss to any diagnosed illness.  Thus, the Board finds 
that the veteran's symptoms of memory loss are shown as 
likely as not to be due to an undiagnosed illness that may be 
presumed to have been incurred in service pursuant to 38 
U.S.C.A. § 1117 (West 2002).  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for a symptom of memory loss as 
due to an undiagnosed illness is warranted.  




ORDER

Service connection for lumbosacral strain with degenerative 
joint disease is granted.  

Service connection for a hip disability is denied.  

Service connection for a right leg disability is denied.  

Service connection for the symptom of memory loss due to an 
undiagnosed illness is granted.  



REMAND

As noted in the introduction, the veteran apparently 
disagreed with the rating decision of February 2003 wherein 
increased ratings for the service-connected hearing loss and 
tinnitus were denied.  As of this date, the RO has not 
furnished the veteran with a Statement of the Case as to 
these issues.  

In the case of Manlincon v. West, 12 Vet. App. 238 (1999), 
the Court held that where a Notice of Disagreement is filed, 
but a Statement of the Case has not been issued, the Board 
must remand the claim to the RO to direct that a Statement of 
the Case be issued.  

Accordingly, in view of this decision, the issues of an 
increased rating for the service-connected hearing loss and 
service-connected tinnitus must be remanded in order that the 
veteran may be issued a Statement of the Case on these 
issues.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate action to 
send the veteran and his representative a 
Statement of the Case as to the issues of 
entitlement to an increased rating for 
the service-connected hearing loss and 
entitlement to an increased rating for 
the service-connected tinnitus.  The 
veteran should be advised that he must 
submit a VA Form 9 or Substantive Appeal 
within 60 days in order to obtain 
appellate consideration of this issue.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



